Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (2019/0278402) “Ishizaki” in view of Isa (2019/0296089).

As of claim 1, Ishizaki teaches 
A [flexible] display device, comprising: 
a first [flexible] substrate (31 Fig.9); 
a light conversion structure (32 Fig.9 “color filter”), disposed on the first [flexible] substrate (see Fig.9); and 
5a touch electrode (TDL Fig.9), disposed on the first [flexible] substrate (see Fig.9).  

Ishizaki fails to specifically teach 
a flexible substrate.  

a flexible substrate (51, 57 Fig.2A, [0077, 0079] “flexible substrate”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Ishizaki’s apparatus with the of Isa as shown above, so to have a flexible device and stress that is caused by bending a flexible display device does not easily make a crack in a CAAC-OS film (see [0166]). 

As of claim 2, Ishizaki teaches 
wherein the light conversion structure (32 Fig.9 “color filter”) and the touch electrode (TDL Fig.9) are disposed on different sides of the first [flexible] substrate (31 Fig.9).  

As of claim 3, Ishizaki teaches 
wherein the light conversion structure (32 Fig.21 “color filter”)  and the touch electrode (TDL Fig.21)  are disposed on a same side of the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 4, Ishizaki teaches 
10wherein the touch electrode (TDL Fig.21)  is between the light conversion structure (32 Fig.21 “color filter”)  and the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 5, Ishizaki teaches 
wherein the light conversion structure (32 Fig.24 “color filter”)  is between the touch electrode (TDL Fig.24)   and the first [flexible] substrate (31A, 31B Fig.24, [0146]).  

As of claim 6, Ishizaki teaches 
wherein said further comprising a planarized 15layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136], see also current application claim 9 below that teaches “planarized layer is an adhesive layer”), the planarized layer being between the touch electrode (TDL Fig.24)   and the first [flexible] substrate (31A Fig.24).  

As of claim 7, Isha teaches 
wherein a thickness of the first flexible substrate and the planarized layer is greater than or equal to 0.3 micro meter and less than or equal to 300 micro meter ([0138 teaches flexible substrate comprised between 0.3 micro meter and 300 micro meter as claimed).  It would obvious to one ordinary skill in the art have a thickness of the flexible substrate combined with the planarized layer of Ishizaki  to be within the range claimed.  

As of claim 8, Ishizaki teaches 
wherein a thickness of the first 20flexible substrate is greater than or equal to a thickness of the planarized layer (Fig.21 shows that 31A is thicker than 31P).  

As of claim 9, Ishizaki teaches 
wherein the planarized layer is an adhesive layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136]).  

As of claim 10, Ishizaki teaches 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628